Exhibit 10.48

 

THIRD ADDENDUM TO LEASE AND AGREEMENT - SPRING 1995
(LOWER LOTS)

 

This Third Addendum to Lease and Agreement – Spring 1995 (Lower Lots)
(hereinafter referred to as this “Third Addendum”) is made effective the 22nd
day of April, 2003, between Andrianakos Limited Liability Company, a Colorado
limited liability company, the “Lessor,” and Isle of Capri Black Hawk, L.L.C., a
Colorado limited liability company, the “Lessee.”

 

RECITALS:

 

WHEREAS, Andrianakos Limited Liability Company and Anchor Coin d/b/a Colorado
Central Station Casino entered into that certain Lease and Agreement – Spring
1995 (Lower Lots) dated August 15, 1995, as amended by Addendum to Lease and
Agreement – Spring 1995 (Lower Lots) dated April 4, 1996, and by Second Addendum
to Lease and Agreement – Spring 1995 (Lower Lots) effective as of March 21, 2003
(hereinafter collectively referred to as the “Lower Lot Lease”);

 

WHEREAS, Andrianakos Limited Liability Company and Anchor Coin d/b/a Colorado
Central Station Casino entered into that certain Spring 1995 – Amended and
Restated Vacant Ground Lease For Parking Lot Purposes and Agreement (Upper Lot)
dated August 15, 1995 and Lease Addendum dated May 1, 2000 (hereinafter referred
to as the “Upper Lot Lease”);

 

WHEREAS, Anchor Coin d/b/a Colorado Central Station Casino assigned the Upper
Lot Lease to CCSC/Blackhawk, Inc. effective January 1, 2002 and
CCSC/Blackhawk, Inc. d/b/a Colorado Central Station Casino and Andrianakos
Limited Liability Company further amended the Upper Lot Lease by a Second
Addendum to Spring 1995 – Amended and Restated Vacant Ground Lease for Parking
Lot Purposes and Agreement (Upper Lot) dated effective April 22, 2003;

 

WHEREAS, Anchor Coin d/b/a Colorado Central Station Casino assigned the Lease to
CCSC/Blackhawk, Inc. effective January 1, 2002;

 

WHEREAS, CCSC/Blackhawk, lnc., assigned the Lower Lot Lease and the Upper Lot
Lease and conveyed the real property described on Schedule 1 (the “Isle Real
Property”) to Isle of Capri Black Hawk, L.L.C. immediately prior to the
effectiveness of this Third Addendum;

 

WHEREAS, the parties desire to add additional real property, including but not
limited to, the Isle Real Property to the Property, as such term is defined in
the Lower Lot Lease (hereinafter referred to as the “Lower Lot Property”), and
to clarify the exact legal description of the property leased under the Lower
Lot Lease; and

 

WHEREAS, the parties desire to otherwise amend and supplement the Lower Lot
Lease as set forth herein.

 

1

--------------------------------------------------------------------------------


 

NOW THEREFORE, be it agreed as follows:

 

AGREEMENT:

 

1.                                       Contemporaneous with the effective date
of this Third Addendum, the Lessee shall execute a Special Warranty Deed
conveying the Isle Real Property to Lessor free and clear of any liens or
encumbrances except for easements, restrictions and covenants of record and
shall deliver such deed to Lessor.

 

2.                                       Notwithstanding any contrary provision
of the Lower Lot Lease or any amendments thereto, the parties agree that the
Lower Lot Property, as the term “Property” is defined in the Lower Lot Lease
(and which shall mean and refer to the property demised under. the Lower Lot
Lease as the “Lower Lot Property”), shall be the real property described on the
attached Exhibit A, which is incorporated herein by this reference. All previous
definitions of the Property, as used in the Lower Lot Lease, are hereby deleted.

 

3.                                       The parties acknowledge that the total
monthly rent under the Lower Lot Lease from and after April 1, 2003 (after
adjustment in accordance with this paragraph) is equal to $135,351.84, subject
to future adjustment pursuant to Paragraph A-5 of the Lower Lot Lease.

 

4.                                       Lessor acknowledges that persons who
lease property to entities involved in gambling, such as Lessee, are subject to
the Colorado Limited Gaming Act, C.R.S. §§ 12-47.1-101 et seq., as amended from
time to time, and the regulations promulgated thereunder (collectively, the
“Gaming Laws”), by the Colorado Limited Gaming Control Commission (the “Gaming
Commission”) and the Colorado Division of Gaming (the “Division”) (the Gaming
Commission and Division hereinafter collectively are referred to as the “Gaming
Authorities”). Lessor acknowledges that Lessor and persons associated with
Lessor may be required by the Gaming Authorities to submit financial, personal
or other information to the Gaming Authorities and/or file application(s) for a
determination of suitability, and if so required, Lessor agrees to submit, or
cause to be submitted, such information and/or application(s), undergo such
investigation(s), and pay the cost of any such investigation(s). Lessor agrees
to use reasonable efforts comply with the applicable provisions of the Gaming
Laws and any applicable orders of the Gaming Authorities.

 

5.                                       If at any time Lessee is required by
the Director of the Division by final non-appealable order (provided that an
appeal need not be prosecuted beyond the Gaming Commission in order to be
considered final non-appealable), or by the Gaming Commission, to terminate the
Lower Lot Lease or to terminate the use of any of the Real Property, as
hereafter defined, because of Lessor or any person associated with Lessor (a
“Licensing Problem”), then, in addition to any other rights set forth in this
Lease, Lessee shall have the right to purchase the Lower Lot Property and the
Upper Lot Property as is defined in the Upper Lot Lease (the “Upper Lot
Property”) (the “Lower Lot Property” and the “Upper Lot Property” collectively
referred to as the “Real Property”) from Lessor for a price equal to the Stream
of Revenue Value, as defined in Paragraph 6 below. The closing of the purchase
of the Real Property (the “Closing”) shall occur on the date designated by
Lessee, but no sooner than fifteen (15) days and no later than

 

2

--------------------------------------------------------------------------------


 

one hundred and twenty (120) after Lessee gives written notice of its election
to purchase the Real Property as a result of a Licensing Problem. Pending the
Closing, Lessee shall continue to make all rental and other payments required by
the Leases in a timely manner, unless prohibited from doing so by the Gaming
Commission or the Director as a result of the Licensing Problem. At the Closing
Lessor shall deliver a special warranty deed for the Property, subject only to
(a) those items affecting the Real Property as of the date hereof, (b) real
estate taxes and assessments, and (c) such other items as may be hereafter
consented to by Lessee. In no event shall the Real Property be transferred
subject to any monetary liens imposed on the Real Property by Lessor. At the
Closing Lessee shall pay the purchase price to Lessor in cash or certified
funds. If requested by Lessor, Lessee shall cooperate with Lessor (at no cost or
liability to Lessee) in a 1031 exchange of real property utilizing the Real
Property, but in no event shall Lessee be obligated to delay the purchase of the
Real Property. The provisions of this paragraph and Paragraph 4 may be enforced
by an action for specific performance, or any other remedies available at law or
in equity. It is hereby agreed and acknowledged that the Lower Lot Property may
not be purchased by Lessee without Lessee also purchasing the Upper Lot Property

 

6.                                       The “Stream of Revenue Value” of the
Real Property is defined as the previous twelve (12) months aggregate of gross
rental income from the date Lessee gives written notice of its election to
purchase the Real Property payable to Lessor under the Lower Lot Lease and the
Upper Lot Lease divided by a number equal to the prime interest rate published
by the Wall Street Journal on the date of the election to purchase the Real
Property by Lessee, plus 2 points, but in no event less than 7% or more than 9%.
For illustration purposes only, if the aggregate gross rental for the previous
12 months equals $2,000,000 and the prime rate equals 6%, the Stream of Revenue
Value would equal $2,000,000 divided by 8% (prime rate plus 2) for a total of
$25,000,000.

 

7.                                       Lessor hereby consents to the
assignment of the Lease to Lessee (without acknowledging that such consent is
required), it being understood that such assignment will not relieve
CCSC/Blackhawk, Inc. of any obligations under the Lease.

 

8.                                       As modified herein, all other terms and
conditions of the Lease shall remain in full force and effect, and the Lease is
hereby ratified and confirmed. This Addendum may be executed in counterparts.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Addendum to be
executed by its duly authorized officers as of the date on page one.

 

LESSEE

 

LESSOR

 

 

 

Isle of Capri Black Hawk, LLC

 

Andrianakos Limited Liability Company

 

 

 

 

 

 

By:

/s/ Allan B. Soloman

 

By:

/s/ Ioannis Andrianakos

 

Title:

Allan B. Soloman

 

 

Ioannis Andrianakos, Manager

 

 

Executive Vice President

 

 

 

 

4

--------------------------------------------------------------------------------